Bushnell, J.
This is an appeal from a judgment, the effect of which is to exempt property owned by plaintiff Village of Grosse Pointe Woods from taxation by defendant Village of St. Clair Shores.
In 1947, plaintiff became the owner of 43 acres of land within the village limits of defendant. By deed the property is restricted to use for park purposes by the residents and taxpayers of plaintiff village, and the land is now so being used. The 1947 taxes assessed by defendant against plaintiff were paid under protest. Plaintiff, claiming a tax exemption, sued for and obtained a judgment.
The question presented is the application of the third and tenth subsections of the real estate tax exemption statute. CL 1948, § 211.7 (Stat Ann 1947 Cum Supp § 7.7).
Under a general ownership classification the first 3 subsections of the statute exempt public properties of the Federal, State, and local governments, respectively. Subsections 4 to 9 provide for exemption of privately owned property under certain conditions. Subsection 10 is a different type of classification with an exemption according to use, which reads as follows:
“All land dedicated to the public and actually used as a park and any monument ground or any armory belonging to any military organization, and not used for gain or any other purposes.”
*378The restrictions' of subsection 10 cannot, therefore, modify the other subsections even though the ownership exemption may overlap. The only limitation to the exemption in the third subsection is that the land must be used for public purposes.
This park property, even though limited to use by plaintiff’s residents and taxpayers, is nevertheless used for a public purpose. Plaintiff is entitled to the statutory tax. exemption. City of Traverse City v. Township of Blair, 190 Mich 313, 321 (Ann Cas 1918E 81); Hays v. City of Kalamazoo, 316 Mich 443, 457 (169 ALR 1218); and see Village of St. Clair Shores v. Village of Grosse Pointe Woods, 319 Mich 372.
The judgment is affirmed. A public question being involved, no costs will be allowed.
Sharpe, C. J., and Boyles, Reid, North, Dethmers, Butzel, and Carr, JJ., concurred.